Citation Nr: 0427309	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  04-00 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable disability rating for left ear 
hearing loss, based on an initial award.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to November 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection for 
left ear hearing loss and assigned the disability a 
noncompensable rating, effective from July 2001, the date of 
receipt of the claim.  In August 2003, the veteran expressed 
his dissatisfaction with the assigned noncompensable rating, 
which was subsequently confirmed by the RO.  The veteran 
pursued his appeal.  

In May 2004, the veteran and his wife testified at a personal 
hearing held at the RO in New Orleans, Louisiana, before the 
undersigned.  During the hearing, the veteran submitted 
additional evidence, along with a signed waiver of RO initial 
review and consideration of the additional evidence.  See 
38 C.F.R. § 20.1304 (2003).  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Audiology evaluation findings compute to level VIII 
hearing loss in the veteran's left ear, using Table VI, and 
to level VII, using Table VIa, and level I hearing in his 
nonservice-connected right ear.  




CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing 
loss have not been met.  
38 U.S.C.A. §§ 1155, 1160, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.385, 
4.14, 4.85(f), 4.86(a) Diagnostic Code 6100 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable in this case.  The Act, and implementing 
regulations, essentially provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim and also includes new notification provisions.  

In the recently decided case of Pelegrini v. Principi, (No. 
01-944, June 24, 2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide the notice required by 
VCAA prior to the initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  For 
the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran; particularly, since the veteran has filed a motion 
for his case to be advanced on the docket, which has been 
granted.  Further delay in this case could conceivably harm 
the veteran.  As such, the Board concludes that any such 
error is harmless, and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In the case at hand, the veteran's substantially complete 
application was received in July 2001 and VA's duty to assist 
letters of August 2001, September 2002, December 2002, and 
April 2003 advised the veteran of the notification and 
development actions required by the VCAA, and the initial 
adjudication took place in July 2003.  He was issued a 
statement of the case in December 2003, which contained the 
pertinent provisions of the VCAA.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Under the circumstances, the 
Board finds that there has been substantial compliance with 
the recently decided case, Pelegrini v. Principi, (No. 01-
944, June 24, 2004) [referred to as Pelegrini II], in that 
the veteran has received the VCAA content-complying notice 
and there has been proper subsequent VA process.  See 
Pelegrini II, slip op. 10-11.  

Under the facts of this case, the Board finds that the record 
has been fully developed, and it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

Essentially, the veteran contends, in correspondence and in 
testimony presented by himself and his wife at his personal 
hearing, that his left ear hearing loss is such that a 
compensable disability rating is warranted.  In support of 
his claim, he maintains that he can barely hear out of his 
left ear and that he must wear hearing aids, which were 
provided by VA.  If he is having a one-on-one conversation 
with someone, he can usually hear and understand what is 
being said.  However, if there is other noise in the area, 
such as others speaking or the television is turned on, he 
cannot understand or hear what is being said.  He further 
contends that the loss of his hearing has affected his 
everyday life.  He has trouble hearing the telephone, and 
requires a special devise to increase the volume of the ring, 
and he experiences occasional equilibrium.  

In the veteran's case, the RO, in a July 2003 rating 
decision, granted service connection for left ear hearing 
loss and assigned the disability a noncompensable rating, 
effective from July 2001, the date of receipt of the claim.  
The veteran filed a notice of disagreement with the initial 
disability rating.  Hence, the Board has recharacterized the 
issue as involving the propriety of the assignment of the 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The results of the veteran's April 2004 VA audiology 
evaluation revealed the following puretone thresholds, in 
decibels:  


HERTZ


500

1000

2000

3000

4000
4 
Frequenc
y 
Average
RIGHT
25
40
40
30
35
36
LEFT
40
55
70
95
100
80

The speech discrimination ability was 98 percent in the right 
ear and 52 percent in the left ear.  The examination was 
conducted by an audiologist; the scores were obtained by 
using a controlled speech discrimination test (Maryland CNC) 
and a puretone audiometry test.  The diagnoses were mild 
sensorineural hearing loss in the right ear and a 
sensorineural hearing loss sloping from mild at 305 Hz to 
profound at 3000 Hz in the left ear.  

The reports of the veteran's non-VA audiometric examinations, 
dated in February 2003 and February 2004, essentially reflect 
similar findings as noted on the above-mentioned VA 
audiometric examination of April 2003.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. 
App. at 126.  

The veteran's service-connected left ear hearing loss is 
rated in VA's Schedule for Rating Disabilities under the 
criteria for evaluating diseases of the ear, specifically 
Diagnostic Code 6100.  See 38 C.F.R. § 4.85.  Evaluations of 
hearing loss range from noncompensable to 100 percent, which 
are based on organic impairment of hearing acuity, as 
measured by the results of controlled speech discrimination 
tests, together with average hearing threshold levels, as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I, for essentially normal acuity, 
through level XI, for profound deafness.  Id.  There is also 
a provision for evaluating exceptional patterns of hearing 
impairment.  See 38 C.F.R. § 4.86.  

38 C.F.R. § 4.86(a) provides that, when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher Roman numeral.  
Each ear will be evaluated separately.  

38 C.F.R. § 4.86(b) provides that, when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher Roman numeral.  That numeral will then 
be elevated to the next higher Roman numeral.  Each ear will 
be evaluated separately.  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Applying the relevant law and regulations in the veteran's 
case, the Board notes that the results of the April 2003 VA 
audiology examination revealed that the average puretone 
decibel for the service-connected left ear was 80, with 
speech discrimination of 52 percent.  By intersecting the 
column in Table VI for average puretone decibel loss with the 
line for percent of discrimination, the resulting Roman 
numeric designation for the left ear is VIII.  

Reference is then required to Table VII for assignment of a 
disability percentage evaluation.  In situations where 
service connection has been granted for defective hearing 
involving only one ear, and the veteran does not have total 
deafness in both ears, the hearing acuity of the nonservice-
connected ear is to be considered normal and will be assigned 
the Roman numeral designation for hearing impairment of "I" 
when determining the percentage evaluation from Table VII for 
the degree of disability from defective hearing in the 
service-connected ear.  See 38 U.S.C.A. § 1160; 38 C.F.R. 
§§ 3.383, 4.14, 4.85(f).  

Therefore, with a Roman numeric designation of I for the 
nonservice-connected right ear, considered the better ear for 
VA evaluation purposes, and VIII for the service-connected 
left ear, the poorer ear, the point of intersection on Table 
VII requires a noncompensable evaluation under Diagnostic 
Code 6100.  

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

As explained above, the criteria for rating hearing loss also 
includes analysis under 38 C.F.R. § 4.86, which calls for the 
use of Table VIa at certain times, when that Table would 
result in a higher Roman numeral designation.  In the case at 
hand, the puretone thresholds reported on the April 2003 VA 
audiology examination for the veteran's service-connected 
left ear hearing impairment meets the criteria for 
application of Table VIa.  See 38 C.F.R. § 4.86(a).  

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

By intersecting the column in Table VIa for average puretone 
decibel loss with the line for percent of discrimination, the 
resulting Roman numeric designation for the left ear is now 
VII.  

Reference is then required to Table VII for assignment of a 
disability percentage evaluation.  Therefore, with a Roman 
numeric designation of I for the nonservice-connected right 
ear, considered the better ear for VA evaluation purposes, 
and VII for the service-connected left ear, the poorer ear, 
the point of intersection on Table VII also requires a 
noncompensable evaluation under Diagnostic Code 6100.  

In view of the foregoing, the Board must conclude that a 
noncompensable evaluation, and no higher, is entirely 
appropriate for the veteran's left ear hearing loss.  In 
reaching this decision, the Board has considered the 
appropriateness of the initial rating for left ear hearing 
loss under the applicable criteria in conjunction with the 
submission of additional evidence at various times while the 
appeal was pending.  Likewise, the Board notes that the RO 
has effectively also done so while the appeal was pending.  
Thus, a remand for this purpose is unnecessary.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board is cognizant of the diagnoses rendered at 
the conclusion of the veteran's April 2003 VA audiology 
examination, along with the similar findings made at his non-
VA February 2003 and February 2004 audiology examinations; 
however, although the Board sympathizes with the veteran's 
difficulties due to hearing loss, the Board is constrained to 
abide by VA regulations.  Disability ratings in hearing loss 
cases are assigned by way of a mechanical application of the 
average puretone thresholds and speech discrimination 
percentages to the tables furnished in the rating schedule.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In 
light of the above, the Board finds that the preponderance of 
the evidence is against his claim for a compensable rating 
for left ear loss.  The claim must be denied.  


ORDER

A compensable disability rating for left ear hearing loss is 
denied.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



